Citation Nr: 0943117	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  98-19 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as depression, to include the claim on a 
direct basis or as secondary to service-connected headaches.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1988 to December 
1995.  

This matter is on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was remanded by the Board in August 2003, May 2004 
and July 2007 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  Symptomatology related to depression was manifest within 
one month after the Veteran's service discharge, with no 
intervening causation, and has remained chronic and 
continuous since that time.

2.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran's diagnosed psychiatric disorder is related to active 
duty service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, diagnosed as depression, have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d) (2009).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Facts and analysis

In March 1997, the RO denied the Veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder on the basis that the claim was not well-grounded.  
This rating decision did not adjudicate the claim on the 
merits, so, when the Veteran submitted his November 1998 
claim for service connection for depression, the Veteran was 
not required to submit new and material evidence to reopen 
the claim.  

In this case the Veteran's service treatment records do not 
indicate the presence of any psychiatric disorder, including 
specifically depression, while on active duty service.  The 
reports of active duty physical examinations conducted in 
December 1992 and September 1995 disclose that no psychiatric 
disorders were noted.  The Board notes tangentially that, 
even though the record establishes that the Veteran suffered 
a traumatic brain injury (TBI) while on active duty, this 
incident is also not noted in these records.  

The first indication of depression-related symptomatology 
appears in January 1996, when only one month had elapsed 
after the Veteran's release from active duty.  Specifically, 
the Veteran scheduled an appointment with the Vet Center 
seeking assistance in submitting a service connection claim 
for depression, among other disorders.  He also stated 
experiencing some readjustment problems since active duty.  

The first diagnosis of depression was only a few months later 
at a VA examination in October 1996, when the Veteran 
complained of sleeplessness, lack of enjoyment of regular 
activities.  While the examiner believed that the Veteran was 
"trying to exaggerate the extent of his difficulties," the 
examiner diagnosed depressive disorder, not otherwise 
specified.  

September 1998 outpatient treatment records reflect that the 
Veteran reported depression, and stated that he had struggles 
with these symptoms for a long time.  

Next, the Veteran underwent a psychiatric evaluation in 
November 1998, where he complained of feeling increased 
detachment, problems sleeping and was easily angered.  
However, the examiner concluded that the Veteran did not show 
social phobias or panic disorder.  Although the Veteran was 
observed to have a history consistent with depression, a 
diagnosis of posttraumatic stress disorder (PTSD) was 
assigned.

Additionally, although an evaluation in April 1999 diagnosed 
PTSD instead of depression, another evaluation from that same 
time indicated that he took medication for depression.

Next, the Veteran underwent a VA examination in January 2006, 
where he stated that his appetite fluctuated and that he felt 
"mildly depressed," although he attributed these symptoms 
to his marriage instead of active duty.  While the examiner 
observed that the Veteran appeared to meet the criteria of a 
depressive disorder, he did not find evidence that it was 
related to active duty.  However, the examiner conceded that 
he could not rule out the possibility of such a relationship.   

Moreover, another VA examiner in September 2008 also observed 
depression.  However, the examiner pointed out that the 
Veteran attributed his depression to his failing marriage 
rather than active duty.  The examiner was asked whether the 
Veteran's depression was secondary to his post-concussion 
headaches.  The examiner concluded that there was no 
relationship between the Veteran's depression and his 
headaches.  However, the examiner did not provide an opinion 
as to the date of onset of the Veteran's depression, or 
provide an opinion as to the etiology of the Veteran's 
depression, other than the opinion that depression was not 
due to headaches.    

The evidence is not conclusive as to whether or not the 
Veteran's depression is related to active duty, as was noted 
by the VA examiner in January 2006.  The service treatment 
records do not reflect treatment for depression while on 
active duty.  However, the absence of such evidence is not 
necessarily dispositive, as these records also do not mention 
the Veteran's service-connected TBI.  

In any event, when resolving all reasonable doubt in the 
Veteran's favor, the Board concludes that service connection 
for a psychiatric disorder is warranted.  In this case, the 
Veteran first sought treatment for depression when 
approximately only one month had elapsed after his separation 
from active duty.  While the Veteran, as a lay person is not 
competent to self-diagnose depression, his subsequent 
diagnosis of depression by several examiners based on the 
same symptomatology the Veteran reported on numerous 
occasions imputes a similar diagnosis to the Veteran's prior 
complaints which began one month following his service 
separation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board recognizes the observations by the VA examiners in 
September 2008 and January 2006 that the evidence does not 
indicate a relationship between active duty and his current 
symptomatology.  However, these examiner reports fail to 
discuss the evidence of record of the continuity and 
chronicity of the Veteran's symptoms of depression.  Denial 
of the claim as this time requires the Board to assume that 
the symptoms of depression the Veteran described one month 
after his service discharge did not begin to arise until the 
day after his service discharge, and were etiologically 
related only to incidents which began or arose the day 
following the Veteran's service discharge.  The preponderance 
of the evidence establishes that such an assumption is not 
warranted.  The preponderance of the evidence is, therefore, 
in relative equipoise.  The evidence does not preponderate 
against the claim.  

Moreover, the VA examiner in September 2008 placed 
significant probative value on the Veteran's statement in 
January 2006 that his depression was caused by his failing 
marriage.  However, according to his October 1996 VA 
examination (where he was first diagnosed with depression), 
the Veteran described his spouse to be "great" and 
"supported [him] 100%."  

Thus, based on the Veteran's statements concerning his 
depression symptomatology and how close to active duty such 
complaints began, the Board determines that the relationship 
between his diagnosed depression and his active duty service 
is a question that is at least in equipoise.  Therefore, 
service connection for a psychiatric disorder is warranted.  

Veteran's Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as depression, is granted.  



______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


